 



Exhibit 10.1
STONE ENERGY CORPORATION
EXECUTIVE SEVERANCE POLICY
1. POLICY
     Stone Energy Corporation (the “Company”) will provide its executives that
are terminated for the convenience of the Company with the severance benefits as
defined herein. Whether a termination is for the convenience of the Company will
be determined by the Compensation Committee of the Board of Directors of the
Company (the “Compensation Committee”) in its sole discretion.
2. PURPOSE
     The purpose of this policy is to define the executive severance policy of
the Company.
3. SCOPE
     This policy shall apply to all executives as defined hereinafter. An
executive for purposes of this policy is defined as an employee of the Company
that holds a job title of vice president or higher, including without limitation
a vice president, senior vice president, executive vice president, president
and/or executive chairman. No benefit shall be payable under this policy to
employees who enter into separate written severance agreements with the Company
on or after the effective date of this policy and who are entitled to receive
severance payments thereunder as a result of their termination of employment. No
benefit shall be payable under this policy to an employee who is entitled to
receive severance benefits as a result of their termination of employment under
a change of control policy or plan of the Company. As a condition precedent to
eligibility to receive any benefits under this policy, each employee will be
required to execute a binding release satisfactory to the Company pursuant to
which such employee releases the Company from any liability in connection with
employment and termination by the Company.
4. PROCEDURE
     Executives who are terminated for the convenience of the Company as
determined under this policy shall be provided the following payments, benefits
and other services as hereinafter defined.

  4.1   Base Salary         The Company will pay base salary up to the date of
termination.     4.2   Bonus         The Company will pay the executive a pro
rata share of the bonus opportunity up to the date of termination at the then
projected year end rate of payout, in an amount, if any, as determined by the
Compensation Committee in its sole discretion.

 



--------------------------------------------------------------------------------



 



  4.3   Severance         The executive will be eligible to receive a lump sum
cash severance payment equal to one year base salary calculated using the annual
salary rate in effect at the time of termination or, in the case of certain
designated executives, a lump sum cash severance payment equal to 2.99 times the
sum of: (a) the executive’s base salary calculated using the annual salary rate
in effect at the time of termination and (b) any target bonus at the one hundred
percent (100%) level for which the executive is eligible for the fiscal year in
which termination occurs, with such lump sum cash severance payment to be paid
to the executive on the first date after the executive’s termination of
employment that the payment is not subject to any additional taxes and interest
under section 409A of the Internal Revenue Code.     4.4   Long Term Incentives
        Terminations made under the provisions of this policy shall for purposes
of any long term incentive awards held by the executive be deemed “For
Convenience of the Company,” as defined within the individual LTIP award
letters, if any.     4.5   Outplacement         The executive will be eligible
to receive outplacement services the duration and costs for which shall be
determined by the then prevailing Human Resources Department’s practice
concerning use of outplacement services, and in no event should exceed a cost to
the Company of 5% of the base annual salary of the executive.     4.6   Other
Benefits         Any other termination benefits will be managed consistent with
current severance practices for non-executive employees.

5. RESPONSIBILITY
     Except as otherwise stated herein, this policy will be administered by the
Company’s Vice President of Human Resources. This policy is subject to review,
change or cancellation at any time at the sole discretion of the Compensation
Committee.
6. SECTION 409A
     Notwithstanding anything in this policy to the contrary, if any payment or
benefit under this policy would result in the imposition of an additional tax
under Section 409A of the Internal Revenue Code and related regulations and
United States Department of the Treasury

 



--------------------------------------------------------------------------------



 



pronouncements, that provision of this policy will be reformed to avoid
imposition of the applicable tax.
7. EFFECTIVE DATE
     The effective date of this policy is August 18, 2005.

 